DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–7 and 13 is/are rejected under 35 U.S.C. 103 as being obvious over NAYA JPH04156325 (with reference being made to the machine translation made of record by Applicant on 08/27/2020) in view of VAES PG Publication No. 20120106150 (of record).
	As to claim 1, NAYA discloses an additive manufacturing method, comprising:

    PNG
    media_image1.png
    491
    411
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    99
    23
    media_image2.png
    Greyscale

(reproduction of Figures 1 and 5–6 of NAYA).
	providing a vessel (Figures and 1 5 – 6) for containing a material which is polymerisable on exposure to radiation (11:1 – 14), wherein providing the vessel comprises providing a vessel that has sidewalls and a transparent lower wall at a bottom of the vessel (see Figures 5–6; 20:21 – 34);
	providing a programmable radiation module (16) comprising an array of individually addressable radiation emitting or transmitting elements (12:4 – 9 and 35 – 38), wherein providing the programmable radiation module comprises attaching the programmable radiation module to the transparent lower wall (Figures 5 – 6; 21:12 – 27);
	providing a build platform having a build surface (24);
	positioning the build platform relative to the vessel such that an uncured layer of polymerisable material is defined between the build surface and the programmable radiation module (Figures 1 and 5 – 6); and
	irradiating the uncured layer of polymerisable material with radiation having a particular pattern, without magnification, by selectively activating elements of the array of the programmable radiation module in order to polymerize the uncured layer with the particular pattern (17:4 – 16). 
	However, NAYA fails to disclose wherein providing the programmable radiation module comprises attaching the programmable radiation module to the sidewalls of the vessel. The reproduction below illustrates that the radiation module does not extend to the sidewalls of the vessel. below:


    PNG
    media_image2.png
    99
    23
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    99
    23
    media_image2.png
    Greyscale

	VAES teaches side walls (10) and a transparent bottom (12) that spans the entire length of the bottom of the vessel (see Figure 1) and that cure energy from the programable radiation module should be reach across the entire width of the transparent bottom of the vessel (¶25). Please see the below reproduction of VAES Figure 1:

    PNG
    media_image3.png
    389
    561
    media_image3.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of VAES into the disclosure of NAYA for the benefit of a rigid  transparent lower wall spanning the entire bottom of the vessel to form a construction shape of the material which polymerizes upon exposure to radiation (as taught by NAYA at ¶18).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of VAES into the disclosure of NAYA and adapt NAYA's programable radiation module to expand the entire width of the transparent lower wall for the benefit of being able to fabricate a part with dimensions extending to outmost portions of the transparent lower wall (as taught by VAES at ¶25 and item 8 in Figure 1). 
	This would arrive at something similar to the following, or visa versa:


[AltContent: textbox (The tank from VAES with transparent lower wall and the sidewalls of the vessel)]
    PNG
    media_image4.png
    204
    534
    media_image4.png
    Greyscale


[AltContent: arrow]
[AltContent: textbox (Obvious: attaching the programmable radiation module to the transparent lower wall and the sidewalls of the vessel)]
    PNG
    media_image2.png
    99
    23
    media_image2.png
    Greyscale



[AltContent: textbox (The programmable radiation module from NAYA )]
[AltContent: arrow]



This arrangement is similar to the Applicant's Figure 1. Please see below: 

[AltContent: textbox (Note: that the Applicant's disclosure illustrates that the transparent lower wall spanning the entire bottom of the vessel is between the sidewalls of the vessel and programmable radiation module)][AltContent: arrow]
    PNG
    media_image5.png
    446
    508
    media_image5.png
    Greyscale
 
The above reproduction of Applicant's Figure 1 illustrates that the broadest reasonable interpretation of "attaching" includes when the programmable radiation is attached to a transparent lower wall spanning the entire bottom of the vessel is between the sidewalls of the vessel and programmable radiation module. 
NAYA and VAES¸ by arriving at the same structure illustrated by the Applicant and discussed in the original specification at 8:28–31, is considered arrive at the broadest reasonable interpretation of "providing the programmable radiation module comprises attaching the programmable radiation module to the transparent lower wall and the sidewalls of the vessel."  
	As to claim 2, NAYA and VAES make obvious the additive manufacturing method of claim 1.
NAYA further discloses the build surface faces (72) faces the transparent lower wall (Figures 5 and 6), and wherein irradiating the uncured layer comprises irradiating the uncured layer upwardly through the transparent lower wall (Figures 5 – 6; 20:21 – 34). 
	As to claim 3, NAYA and VAES make obvious the additive manufacturing method of claim 1.
NAYA further discloses wherein providing the programmable radiation module comprises providing a programmable radiation module that comprises a dynamic mask component comprising the array (16; 12:4 – 9 and 35 – 38), and a radiation source (12) for irradiating through the dynamic mask component (11: 1 – 14).
	As to claim 4, NAYA and VAES make obvious the additive manufacturing method of claim 3.
NAYA further discloses wherein the dynamic mask component comprises a liquid crystal display (12:10 – 24).
	As to claim 5, NAYA and VAES make obvious additive manufacturing method of claim 4.
NAYA discloses wherein the LCD is a monochrome LCD (although the word "monochrome" isn't utilized, one of ordinary skill in the art would understand that the a single diffused light source being permitted to pass through a LCD mask of that disclosed would arrive at a monochrome LCD; see 12:4–13:35).
As to claim 6, NAYA and VAES make obvious the additive manufacturing method of claim 1.
NAYA fails to disclose wherein the array comprises an LED array or an OLED array.
VAES teaches an array comprising an LED array or an OLED array (Figures 1–2's 34) was a known functional equivalent structure used to polymerize a material for additive manufacturing (¶23). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to simply substitute/incorporate VAES known LED array for/with NAYA's programable radiation module for the predictable result/benefit of providing electromagnetic radiation to the polymerizable material and fabricating a layer of the three-dimensional object (as taught by VAES at ¶23–24). 
	As to claim 7, NAYA and VAES make obvious the additive manufacturing method of claim 1.
NAYA further discloses wherein providing the vessel comprises providing a vessel that comprises a non-stick layer or a polymerization-inhibiting layer between the radiation module and the build platform (21:11 – 26). 
	As to claim 13, NAYA and VAES make obvious the additive manufacturing method of claim 1.
NAYA further discloses further comprising providing a rigid transparent member disposed between a bottom of the vessel and the programmable radiation module (Figures 5 – 6; 21:12 – 27). 
	 Claims 8–9  is/are rejected under 35 U.S.C. 103 as being unpatentable over NAYA JPH04156325 (with reference being made to the machine translation made of record by Applicant on 08/27/2020) and VAES PG Publication No. 20120106150 (of record), as applied in the rejection of claim 1 above, and in further view of HIRANO US Patent No. 5089184 (of record).
NAYA and VAES remain as applied in the additive manufacturing method of claim 1.
As to claim 8, NAYA and VAES make obvious the additive manufacturing method of claim 1.
NAYA further discloses further comprising releasing the polymerized layer from a contact surface (21:11–21).
NAYA and VAES fail to disclose pivoting the programmable radiation module relative to the build platform to release the polymerized layer from a contact surface
HIRANO teaches pivoting a vessel (13) relative to a build platform to release the polymerized layer from a contact surface (Figures 13–15; 10:23–50). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of HIRANO into the disclosure of NAYA's Figure 5–6 for the benefit of decreasing the force required to separate the polymerized layer for the build platform or a previously fabricated layer (as taught by HIRANO at 10:24–50). 
The obvious combination above would arrive at pivoting the programmable radiation module relative to the build platform to release the polymerized layer from a contact surface because NAYA's vessel and programable radiation module are integral (see NAYA at Figure 5 and 6). 
As to claim 9, NAYA and VAES make obvious the additive manufacturing method of claim 1.
NAYA and VAES fail to disclose pivoting the programmable radiation module and the vessel relative to the build platform to release the polymerized layer from the contact surface
HIRANO teaches pivoting a vessel (13) relative to a build platform to release the polymerized layer from a contact surface (Figures 13–15; 10:23–50). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of HIRANO into the disclosure of NAYA's Figure 5–6 for the benefit of decreasing the force required to separate the polymerized layer for the build platform or a previously fabricated layer (as taught by HIRANO at 10:24–50). 
The obvious combination above would arrive at pivoting the programmable radiation module and the vessel relative to the build platform to release the polymerized layer from a contact surface because NAYA's vessel and programable radiation module are integral (see NAYA at Figure 5 and 6). 
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAYA JPH04156325 (with reference being made to the machine translation made of record by Applicant on 08/27/2020) and VAES PG Publication No. 20120106150, as applied in the rejection of claim 1 above, and in further view of CHEN PG Publication No. 20130295212 (of record).
NAYA and VAES remain as applied in the additive manufacturing method of claim 1.
As to claim 10, NAYA and VAES make obvious the additive manufacturing method of claim 1.
NAYA further discloses releasing the polymerized layer from a contact surface (21:11–21).
NAYA and VAES fails to disclose horizontally translating at least one of: the vessel and the programmable radiation module relative to the build platform, or vice versa to release the polymerized layer from a contact surface.
CHEN teaches horizontally translating the vessel relative to the build platform, or vice versa to release the polymerized layer from a contact surface (Figure 7, ¶80).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of CHEN into the disclosure of NAYA for the benefit of  releasing the polymerized layer from a contact surface with increased speed (as taught by CHEN at ¶80). 
Response to Arguments

Claim Rejections - 35 USC § 102/103
Persuasive:
In the claims at issue, those filed on 07/25/2022, claim(s) 11–12 and 14–15 is/are canceled.  The previous rejection(s) of canceled claims under 35 U.S.C. 102(a)(1) in the Non-Final Rejection, mailed 05/05/2022, is/are moot and withdrawn. 
Applicant’s arguments, bottom of page 5 and extending onto page 7, filed 07/25/2022, have been fully considered and are persuasive.  
Therefore, the above referenced rejection(s) under 35 U.S.C. 102(a)(1) in the Non-Final Rejection, mailed 05/05/2022,  is/are withdrawn.
However, another rejection is made in view of the teachings of VAES PG Publication No. 20120106150.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743